Exhibit 10.69
EIGHTH AMENDMENT OF
AMENDED AND RESTATED PARTICIPATION AGREEMENT
This Eighth Amendment of the Amended and Restated Participation Agreement (the
“Amendment”) is made and entered into as of this 24th day of December, 2008, by
and between and Union Bank and Trust Company, a Nebraska banking corporation and
trust company, solely in its capacity as trustee of various grantor trusts known
as Short Term Federal Investment Trusts or other grantor trusts (“Union Bank”)
and National Education Loan Network, Inc., a Nevada corporation (“Nelnet”).
WHEREAS, the parties hereto entered into that certain Amended and Restated
Participation Agreement dated as of June 1, 2001, as amended (the “Agreement”),
and the parties hereto wish to amend the Agreement under the terms set forth
herein.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereto agree as follows:
1. Definitions. Unless otherwise expressly stated herein, capitalized terms in
this Amendment shall have the same meanings given to them in the Agreement.
2. Change in Definition of Nelnet’s Fee. For purposes of Section 1.03 of the
Agreement, Nelnet’s Fee shall be defined to equal the difference between (i) the
total of interest received with respect to such Eligible Loans contained in a
participation certificate, and an amount equal to 80 basis points (0.80%) above
the average of the bond equivalent rates of the quotes of 3-month commercial
paper (financial) in effect for each of the days in such quarter as reported by
the Federal Reserve in Publication H-15 (or its successor) for the relevant
3-month period, multiplied by the average aggregate principal balance of all
Eligible Loans participated under the Agreement. Payments shall be distributed
on a monthly basis, on the first business day of each month.
3. Effect of Amendment. This Amendment shall be effective as of the date first
set forth above. Unless expressly modified or amended by this Amendment, all
terms and provision contained in the Agreement shall remain in full force and
effect without modification.

                      Union Bank and Trust Company       National Education Loan
Network, Inc.    
 
                   
By:
  /s/ Thomas Sullivan       By:   /s/ Darrin Jameson    
 
                   
 
  Title: VP           Title: Director    

 

 